Citation Nr: 1736756	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-02 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1972 to November 1992.  The Veteran died in November 2008.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A Travel Board hearing was conducted in March 2017. A transcript of this hearing is contained within the electronic claims file. 
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.


FINDINGS OF FACT

1. The Veteran had service of at least 30 days at Camp Lejeune, including during the period from February 1973 to August 1973.

2. Subsequent to service the Veteran was diagnosed with leukemia.

3. The Veteran's death was due to acute myelogenous leukemia.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2016); 82 Fed. Reg. 4173-4185 (January 13, 2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION	

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159. The Board is granting service connection for the cause of the Veteran's death, constituting a full grant of the benefit sought on appeal. As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Law and Analysis

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death. To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability. 38 U.S.C.A. § 1310; 
38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

Effective March 14, 2017, 38 C.F.R. §§ 3.307 and 3.309 were amended to add eight diseases to the list of diseases associated with contaminants present in the water supply at Camp Lejeune from August 1, 1953, to December 31, 1987. The amendments apply to claims received by VA on or after January 13, 2017, and claims pending before VA on that date. 82 Fed. Reg. 4173 (Jan. 13, 2017). 

In order to establish presumptive service connection for a disease associated with exposure to contaminated water at Camp Lejeune, a veteran, former reservist, or member of the National Guard must show the following: (1) that he or she served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) from August 1, 1953 to December 31, 1987; (2) that he or she currently suffers from a disease associated with exposure to contaminants in the water supply at Camp Lejeune enumerated under 38 C.F.R. § 3.309 (f); and (3) that the current disease process manifested to a degree of 10 percent or more at any time after service. 38 C.F.R. §§ 3.307 (a)(7), 3.309(f). 

The Veteran died in November 2008. The death certificate lists the immediate cause of death as acute myelogenous leukemia. At the time of death, service connection had been established for an organic mental disorder, residuals of a closed hearing injury, low back pathology, hemiparesis of the right upper and lower extremities, and multiple other disabilities.  A total rating had been assigned from April 2004.  The appellant contends that his death was caused or contributed by leukemia that was related to exposure to contaminated drinking water at Camp Lejeune. 

Turning to the merits of the case, the Veteran has confirmed service at Camp Lejeune from February 1973 to August 1973. Next, the evidence reflects that he was diagnosed with leukemia, which is included on the list of diseases associated with exposure to contaminants in the water supply at Camp Lejeune under 38 C.F.R. § 3.309 (f). Further, he was treated for active leukemia prior to his death; therefore, leukemia manifested to a degree of at least 10 percent since service separation. 38 C.F.R. § 4.117, Diagnostic Code 7703 (leukemia) (2016). 


Therefore, the weight of the evidence supports a finding that acute myelogenous leukemia contributed substantially or materially to the Veteran's death. As such, service connection for the cause of the Veteran's death is warranted and the appeal is granted under the new change in the law. 


ORDER

Service connection for the Veteran's cause of death from leukemia, as due to contaminated water exposure at Camp Lejeune, North Carolina, is granted.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


